Citation Nr: 1003024	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 
1945.  He died in December 2003, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The appellant appeared for a Travel Board hearing in June 
2009.   Subsequent to the hearing, the appellant's 
representative submitted an amended death certificate, along 
with a signed waiver of RO review.  38 C.F.R. § 20.1304(c) 
(2009).

Subsequently, the Board obtained an October 2009 Veterans 
Health Administration (VHA) opinion.  The appellant was 
notified of this opinion in a November 2009 letter, which 
also informed her of her right to submit additional evidence 
and to have her case remanded to the RO, but she did not 
respond to this letter.  The Board will accordingly proceed 
with this appeal.


FINDINGS OF FACT

1.  The Veteran's death certificate lists renal failure as 
the immediate cause of death, with hypertension, diabetes, 
and a cerebrovascular accident listed as underlying causes 
and with posttraumatic stress syndrome listed as a 
significant condition contributing to death but not resulting 
in the underlying causes.

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD), 
evaluated as 100 percent disabling; a residual gunshot wound 
of the right leg, rated as 10 percent disabling; and an 
appendectomy scar, rated as zero percent disabling.

3.  The evidence of record, on balance, establish that a 
service-connected disability, including PTSD, did not 
causally shared in producing death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

As this appeal concerns a claim for service connection for 
the cause of the Veteran's death, the Board has also 
considered the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  In this case, the Court determined 
that notification in such cases must include: (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate the 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate the claim based on a condition not yet 
service-connected.  Id.

In this case, the appellant was furnished a notice letter in 
July 2004, prior to the appealed rating decision.  In this 
letter, the RO informed her that her claim would be 
substantiated by evidence showing that the Veteran "died 
from a service-related injury or disease."  In another 
section of this letter, the appellant was notified of the 
type of evidence needed to substantiate a claim for direct 
service connection.

The Board is aware that the July 2004 letter did not contain 
a statement of the disabilities for which service connection 
was in effect at the time of the Veteran's death.  
Accordingly, the Board must consider whether the appellant 
was prejudiced by this deficiency.  The United States Supreme 
Court has recently held that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Here, the Board has reviewed the record in its entirety and 
is satisfied that the appellant was not prejudiced by the 
deficiency in the July 2004 letter.  In the appealed 
September 2004 rating decision, all of the Veteran's service-
connected disabilities were listed, and this list was 
repeated in an April 2006 Statement of the Case.  Moreover, 
in her June 2006 Substantive Appeal and in her June 2009 
Board personal hearing testimony, the appellant asserted that 
PTSD was a contributing factor resulting in the death of the 
Veteran, thus signifying her awareness of the Veteran's 
service-connected PTSD and the fact that her claim could be 
predicated on the causal role of a service-connected 
disability.  In short, she has been made aware of the fact of 
the Veteran's multiple service-connected disabilities prior 
to readjudication in the May 2006 Statement of the Case and 
has been given ample opportunity, including before the 
undersigned Acting Veterans Law Judge, to make her assertion 
that PTSD contributed to cause the Veteran's death.  The 
Board is thus satisfied that no further notification actions 
are warranted in this case, in view of the Supreme Court's 
Shinseki v. Sanders decision.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
appellant's claim.  The claims file contains service 
treatment and post-service medical records, including those 
of the VA hospitalization at the time of the Veteran's death.  
The Board has also obtained a VHA opinion that is fully 
adequate for the purposes of addressing the etiology 
questions raised by this case.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). Overall, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Service Connection for the Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Additionally, certain chronic diseases, including 
cardiovascular diseases, renal diseases, and type II diabetes 
mellitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  To establish service 
connection for the cause of the veteran's death, competent 
evidence must link the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 
Vet. App. 352 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  
Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312; 
see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

In this case, the Veteran died in December 2003.  The 
Veteran's death certificate (as amended in December 2003) 
lists renal failure as the immediate cause of death, with 
hypertension, diabetes, and a cerebrovascular accident listed 
as underlying causes and with posttraumatic stress syndrome 
listed as a significant condition contributing to death but 
not resulting in the underlying causes.

At the time of the Veteran's death, service connection was in 
effect for PTSD, evaluated as 100 percent disabling; a 
residual gunshot wound of the right leg, rated as 10 percent 
disabling; and an appendectomy scar, rated as zero percent 
disabling.

In the present case, the appellant has not specifically 
asserted that the Veteran's renal failure, hypertension, 
diabetes, and a cerebrovascular accident were etiologically 
related to service.  Rather, she has stressed the impact of 
the Veteran's service-connected PTSD on his physical 
condition.  During the June 2009 Board personal hearing, she 
testified that the Veteran's PTSD severely impacted his 
health during the latter part of his life insofar as he was 
prevented from such activities as taking prescribed 
medications, eating a proper diet, and following an exercise 
regimen.

In this regard, the Board notes that the Veteran's service 
treatment records are negative for any indication of renal 
failure, hypertension, diabetes, or a cerebrovascular 
accident.  All of these disabilities were first noted many 
years after service, with hypertension first indicated in May 
1978, treatment for type II diabetes mellitus beginning in 
October 1994, and a cerebrovascular attack noted to have 
occurred in April 1999.  The Veteran's renal failure was 
first noted during the December 2003 VA emergency 
hospitalization, described below.  There is no medical 
opinion or other medical evidence of record indicating a 
causal link between these diagnosed disorders and service.

The claims file contains a December 2003 VA emergency 
department record indicating that the Veteran was admitted 
after approximately three days of decreased talking, 
increased fevers, and somnolence.  Admission diagnoses 
included a urinary tract infection, acute renal failure, a 
cerebrovascular accident resulting in debility, dysphagia, 
decubitus ulcer stage one on the heels bilaterally, chronic 
diarrhea, depressive disorder, and diabetes.  The Veteran's 
health declined during the hospitalization, and he died in 
the same month.  In the emergency department record, the 
physician reported that the immediate cause of death was 
renal failure.

Particularly in view of the notation of posttraumatic stress 
syndrome in the amended death certificate, the Board 
requested a VHA opinion, which was furnished in October 2009.  
The psychiatrist who rendered the opinion reviewed the 
Veteran's claims file and noted his history of being a 
prisoner of war and having a cerebrovascular accident in 
April 1999 resulting in left-sided paralysis.  The 
psychiatrist further noted that the Veteran clearly had PTSD, 
with some associated depressive symptoms that caused 
distress.  While the psychiatrist stated that there was 
literature indicating a possible increase in cardiovascular 
problems related to PTSD, the literature and medical history 
reviewed did not indicate that the service-connected PTSD was 
a "substantial cause" of the renal failure, stroke, 
diabetes, or hypertension resulting in death.  In conclusion, 
the psychiatrist found that it was less likely than not 
(i.e., less than a 50 percent probability) that the Veteran's 
service-connected PTSD either caused or otherwise contributed 
substantially or materially in producing his death.  

In reviewing the above evidence, the Board is cognizant that 
the Veteran's death certificate lists posttraumatic stress 
syndrome listed as a significant condition contributing to 
death but not resulting in the underlying causes.  The 
question to be decided, however, is whether PTSD merely 
casually shared in producing death, or in fact had a causal 
connection with death.  Outside of the death certificate, 
there is no competent evidence of record linking PTSD with 
the other diseases noted on the death certificate.  Indeed, 
the only medical opinion of record addressing the causal 
effect, if any, of PTSD is the October 2009 VHA opinion, but 
the psychiatrist who rendered this opinion noted that PTSD 
was not a "substantial cause" of the other disabilities 
listed in the death certificate.  This opinion, which was 
based upon a claims file review and is accordingly of 
considerable probative value, weighs heavily against the 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995) (a review 
of all the evidence on file is considered to be an important 
factor in reaching an informed opinion).

The only other evidence of record in support of the 
appellant's claim is her own lay opinion.  As indicated 
above, she has not suggested that the diseases listed in the 
death certificate existed continuously since service but has 
instead emphasized the effect of PTSD on those diseases.  
While the Board is empathetic with the appellant in view of 
the death of the Veteran, the Board may not go beyond the 
factual evidence presented in this instance to provide a 
favorable determination.  In this case, the appellant, as a 
layperson is competent to report any symptoms that she 
observed the Veteran to have; however, because she has no 
apparent training in the field of medicine, she has not been 
shown to be competent to provide an opinion with regard to 
secondary medical causation on the question of whether PTSD 
or service connected disabilities substantially or materially 
caused the Veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Her lay opinion thus cannot be 
considered competent evidence as to causation and, 
accordingly, lacks probative value.

In this regard, the Board notes that the facts of this case 
are distinguishable from Davidson v. Shinseki, No. 2009-7075 
(Fed. Cir. Sept. 14, 2009).  In Davidson, the appellant 
asserted that the Veteran had committed suicide as a result 
of a mental disorder related to his military service.  The 
Federal Circuit noted that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: (1) 
a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  In this case, however, the critical question does not 
concern the date of onset of a diagnosis or any nexus between 
that disorder and service, but instead whether a disability 
(PTSD) acknowledged as etiologically related to service had a 
secondary causal effect on other diseases.  Consequently, the 
Federal Circuit's holding in Davidson provides no basis upon 
which to find the appellant's lay opinion to constitute 
competent evidence.  

Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the Veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, and the claim must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue; however, that doctrine is not 
applicable in this case because the preponderance of the 
evidence is against the current claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


